COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RAUL PARRA,                                   §              No. 08-13-00328-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               409th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20060D03360)

                                            §
                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until May 29, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 29, 2014.

       IT IS SO ORDERED this 16th day of April, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.